                 Case 2:16-cr-00001-TLN Document 99 Filed 06/25/20 Page 1 of 3



 1 McGREGOR W. SCOTT
   United States Attorney
 2 CHRISTINA McCALL
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                   IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:16-CR-00001-TLN
12                                 Plaintiff,           STIPULATION AND ORDER REGARDING
                                                        BRIEFING SCHEDULE ON DEFENDANT’S
13                            v.                        MOTION FOR REDUCTION IN SENTENCE AND
                                                        COMPASSIONATE RELEASE
14   OMAR ANABO,
15                                 Defendant.
16

17                                                  STIPULATION
18          1.      Defendant Omar Anabo filed a motion for reduction in sentence and compassionate
19 release on June 22, 2020. Docket No. 95. Pursuant to local rule, the government’s response is due by

20 June 29, 2020, and any reply due July 2, 2020. Government counsel requests additional time to obtain

21 records and draft the response brief.

22          2.      Counsel for the defendant does not oppose this request, and requests additional time to
23 prepare the reply brief.

24

25

26

27

28
                Case 2:16-cr-00001-TLN Document 99 Filed 06/25/20 Page 2 of 3



 1         2.      Accordingly, by this stipulation, the parties now request that:

 2                 a)     The government’s opposition or response to defendant’s motion, Docket No. 95,

 3 be due on July 8, 2020; and

 4                 b)     The defense reply, if any, will be due on July 15, 2020.

 5

 6         IT IS SO STIPULATED.

 7
                                                          McGREGOR W. SCOTT
 8                                                        United States Attorney
 9   Dated: June 24, 2020
                                                          /s/ Christina McCall
10                                                        CHRISTINA McCALL
                                                          Assistant United States Attorney
11

12
     Dated: June 24, 2020                                 /s/ Harry W. Simon
13                                                        HARRY W. SIMON
                                                          Counsel for Defendant Omar Anabo
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
              Case 2:16-cr-00001-TLN Document 99 Filed 06/25/20 Page 3 of 3



 1                                         FINDINGS AND ORDER

 2         Based upon the stipulation and representations of the parties, the Court adopts the proposed

 3 revised briefing schedule as follows:

 4                 a)     The government’s opposition or response to defendant’s motion, Docket No. 95,

 5 is due on July 8, 2020;

 6                 b)     The defense reply, if any, will be due on July 15, 2020.

 7

 8
           IT IS SO ORDERED.
 9

10 DATED: June 25, 2020

11                                                                 Troy L. Nunley
                                                                   United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
